UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 95-6794



OORELL SHARRIEFF,

                                              Plaintiff - Appellant,

          versus

CAPTAIN PARKER, Unknown; EARL P. HICKS; LIEU-
TENANT AKERS, Unknown; LIEUTENANT HARRISTON,
Unknown; SERGEANT IRVING, Unknown; T. JONES,
Correctional Officer; DARIN CUNNINGHAM, Cor-
rectional Officer; BOONE, Correctional Offi-
cer, Unknown; R. SKYES, Correctional Officer;
HUNTER, Correctional Officer, Unknown,
                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. David G. Lowe, Magistrate Judge.
(CA-94-105)

Submitted:   November 21, 1995             Decided:   January 4, 1996


Before MURNAGHAN, WILKINS, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Oorell Sharrieff, Appellant Pro Se. Pamela Anne Sargent, Assistant
Attorney General, Richmond, Virginia, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the magistrate judge's order entering

judgment on the jury's verdict finding in favor of Appellees.* We
have reviewed the record before us and find no reversible error.

Accordingly, we affirm the magistrate judge's order. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




    *
      The parties consented to the jurisdiction of the magistrate
judge pursuant to 28 U.S.C. § 636(c)(1) (1988).

                                2